SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. ) FRANKLIN FINANCIAL CORPORATION (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 35353C102 (CUSIP Number) LAWRENCE B. SEIDMAN 100 Misty Lane, 1st Floor Parsippany, New Jersey 07054 (973) 952-0405 STEVEN WOLOSKY, ESQ. OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 15, 2012 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box . CUSIP No. 35353C102 1 NAME OF REPORTING PERSONS Seidman and Associates, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.5% 14 TYPE OF REPORTING PERSON OO CUSIP No.35353C102 1 NAME OF REPORTING PERSONS Seidman Investment Partnership, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.2% 14 TYPE OF REPORTING PERSON PN CUSIP No. 35353C102 1 NAME OF REPORTING PERSONS Seidman Investment Partnership II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.2% 14 TYPE OF REPORTING PERSON PN CUSIP No. 35353C102 1 NAME OF REPORTING PERSONS LSBK06-08, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.2% 14 TYPE OF REPORTING PERSON OO CUSIP No. 35353C102 1 NAME OF REPORTING PERSONS Broad Park Investors, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.3% 14 TYPE OF REPORTING PERSON OO CUSIP No. 35353C102 1 NAME OF REPORTING PERSONS CBPS, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.4% 14 TYPE OF REPORTING PERSON OO CUSIP No. 35353C102 1 NAME OF REPORTING PERSONS 2514 Multi-Strategy Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.2% 14 TYPE OF REPORTING PERSON PN CUSIP No. 35353C102 1 NAME OF REPORTING PERSONS Veteri Place Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.1% 14 TYPE OF REPORTING PERSON CO CUSIP No. 35353C102 1 NAME OF REPORTING PERSONS Lawrence B. Seidman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5% 14 TYPE OF REPORTING PERSON IN CUSIP No. 35353C102 The following constitutes the Schedule 13D filed by the undersigned (the “Schedule 13D”). Item 1.Security and Issuer This statement relates to the Common Stock, par value $0.01 per share (the “Shares”), of Franklin Financial Corporation, a Virginia corporation (the “Issuer”).The address of the principal executive offices of the Issuer is 4501 Cox Road, Glen Allen, VA 23060. Item 2. Identity and Background. (a)This statement is filed by: (i) Seidman and Associates, L.L.C., a New Jersey limited liability company (“SAL”), with respect to the Shares directly and beneficially owned by it; (ii) Seidman Investment Partnership, L.P., a New Jersey limited partnership (“SIP”), with respect to the Shares directly and beneficially owned by it; (iii) Seidman Investment Partnership II, L.P., a New Jersey limited partnership (“SIPII”), with respect to the Shares directly and beneficially owned by it; (iv) LSBK06-08, L.L.C., a New Jersey limited liability company (“LSBK”), with respect to the Shares directly and beneficially owned by it; (v) Broad Park Investors, L.L.C., a New Jersey limited liability company (“Broad Park”), with respect to the Shares directly and beneficially owned by it; (vi) CBPS, L.L.C., a New York limited liability company (“CBPS”), with respect to the Shares directly and beneficially owned by it; (vii) 2514 Multi-Strategy Fund, L.P., a Delaware limited partnership (“2514 MSF”), with respect to the Shares directly and beneficially owned by it; (viii) Veteri Place Corporation, a New Jersey corporation (“Veteri”), that serves as the corporate general partner of each of SIP and SIPII; and Trading Advisor for LSBK and CBPS. (ix) Lawrence B. Seidman (“Seidman”), who serves as the manager of SAL, the President of Veteri, and investment manager of Broad Park and 2514 MSF, and accordingly has sole and exclusive investment discretion and voting authority with respect to the Shares owned by each of SAL, SIP, SIPII, LSBK, Broad Park, CBPS and 2514 MSF. Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.”Each of the Reporting Persons is party to that certain Joint Filing Agreement, as further described in Item 6.Accordingly, the Reporting Persons are hereby filing a joint Schedule 13D. (b)The address of the principal office of each of SAL, SIP, SIPII and Seidman is 100 Misty Lane, 1st Floor, Parsippany, New Jersey07054.The address of the principal office of Veteri is 19 Veteri Place, Wayne, New Jersey07470.The address of the principal office of LSBK is 10 Hill Hollow Road, Watchung, New Jersey 07069.The address of the principal office of Broad Park is 80 Main Street, Suite 510, West Orange, New Jersey07052.The address of the principal office of CBPS is One Rockefeller Plaza, New York, New York 10020.The address of the principal office of 2514 MSF is 100 South Ashley Drive Suite 2100, Tampa, Florida 33602. The name of any person (other than the Reporting Persons) who may be deemed to control any Reporting Person, each such person’s business address and present principal occupation or employment, and the name, principal business and address of any corporation or other organization in which such employment is conducted, are set forth on Schedule A and are incorporated by reference in this Item 2. (c)The principal business of each of SAL, SIP, SIPII, LSBK, Broad Park, CBPS and 2514 MSF is investing in publicly traded securities.The principal business of Veteri is serving as the corporate general partner of each of SIP and SIPII and the trading advisor of each LSBK and CBPS.The principal occupation of Seidman is serving as the manager of SAL, President of Veteri, and the investment manager for each of Broad Park and 2514 MSF. (d)No Reporting Person, nor any person listed on Schedule A, annexed hereto, has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)No Reporting Person, nor any person listed on Schedule A, annexed hereto, has, during the last five years, been party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Seidman is a citizen of the United States of America.The citizenship of the persons listed on Schedule A is set forth therein. Item 3. Source and Amount of Funds or Other Consideration. The Shares purchased by the Reporting Persons were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases (unless otherwise noted), as set forth in Schedule B, which is incorporated by reference herein.The aggregate purchase cost of the 716,977 Shares beneficially owned in the aggregate by the Reporting Persons is approximately $8,551,922.68, including brokerage commissions. Item 4. Purpose of Transaction. The Reporting Persons originally purchased the Shares based on the Reporting Persons’ belief that the Shares, when purchased, were undervalued and represented an attractive investment opportunity.Depending upon overall market conditions, other investment opportunities available to the Reporting Persons, and the availability of Shares at prices that would make the purchase or sale of Shares desirable, the Reporting Persons may endeavor to increase or decrease their position in the Issuer through, among other things, the purchase or sale of Shares on the open market or in private transactions or otherwise, on such terms and at such times as the Reporting Persons may deem advisable. Mr. Seidman has had several conversations with management of the Issuer concerning ways for the Issuer to increase shareholder value. Mr. Seidman plans to have continuing discussions with management concerning how to maximize shareholder value in the future. None of the Reporting Persons or, to the best of the Reporting Persons’ knowledge, the persons listed on Schedule A has any present plan or proposal which would relate to or result in any of the matters set forth in subparagraphs (a) - (j) of Item 4 of Schedule 13D, except as set forth herein or such as would occur upon completion of any of the actions discussed herein. The Reporting Persons intend to review their investment in the Issuer on a continuing basis. Depending on various factors, including, without limitation, the Issuer’s financial position and results of operations, the Reporting Persons’ investment strategy, the price levels of the Shares, conditions in the securities markets and general economic and industry conditions, the Reporting Persons may in the future take such actions with respect to their investment in the Issuer as they deem appropriate, including, without limitation, communications with management and the Board of Directors of the Issuer, engaging in discussions with third parties about the Issuer and the Reporting Persons’ investment, making proposals to the Issuer concerning changes to the capitalization, ownership structure or operations of the Issuer, seeking representation on the Board of Directors of the Issuer through election contests or otherwise, purchasing additional Shares, selling some or all of their Shares, engaging in short selling of or any hedging or similar transaction with respect to the Shares, or changing their intention with respect to any and all matters referred to in Item 4.The Reporting Persons have previously nominated individuals for election to the boards of directors of, and have engaged in election and proxy contests with, a number of publicly traded companies, and expressly reserve the right to take such actions with respect to the Issuer. Item 5. Interest in Securities of the Issuer. The aggregate percentage of Shares reported owned by each Reporting Person is based upon 14,302,838 Shares outstanding, as of December 31, 2011, which is the total number of Shares outstanding as reported in the Issuer’s Annual Report on Form 10-K, filed with the Securities and Exchange Commission on February 1, 2012. A. SAL (a) As of the close of business on February 15, 2012, SAL beneficially owned 211,484 Shares. Percentage: Approximately 1.5%. (b) 1. Sole power to vote or direct the vote: 211,484 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 211,484 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by SAL during the past 60 days are set forth in Schedule B and are incorporated herein by reference. B. SIP (a) As of the close of business on February 15, 2012, SIP beneficially owned 169,721 Shares. Percentage: Approximately 1.2%. (b) 1. Sole power to vote or direct the vote: 169,721 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 169,721 4. Shared power to dispose or direct the disposition: 0 (c) There have not been anytransactions in the Shares by SIP during the past 60 days and therefore there are not any transactions set forth in Schedule B. C. SIPII (a) As of the close of business on February 15, 2012, SIPII beneficially owned 177,000 Shares. Percentage: Approximately 1.2%. (b) 1. Sole power to vote or direct the vote: 177,000 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 177,000 4. Shared power to dispose or direct the disposition: 0 (c) There have not been anytransactions in the Shares by SIPII during the past 60 days and therefore there are not any transactions set forth in Schedule B. D. LSBK (a) As of the close of business on February 15, 2012, LSBK beneficially owned 35,981 Shares. Percentage: Approximately 0.2%. (b) 1. Sole power to vote or direct the vote: 35,981 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 35,981 4. Shared power to dispose or direct the disposition: 0 (c) Thetransactions in the Shares by LSBK during the past 60 days are set forth in Schedule B and are incorporated herein by reference. E. Broad Park (a) As of the close of business on February 15, 2012, Broad Park beneficially owned 48,000 Shares. Percentage: Approximately 0.3%. (b) 1. Sole power to vote or direct the vote: 48,000 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 48,000 4. Shared power to dispose or direct the disposition: 0 (c) There have not been anytransactions in the Shares by Broad Park during the past 60 days and therefore there are not any transactions set forth in Schedule B. F. CBPS (a) As of the close of business on February 15, 2012, CBPS beneficially owned 55,972 Shares. Percentage: Approximately 0.4%. (b) 1. Sole power to vote or direct the vote: 55,972 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 55,972 4. Shared power to dispose or direct the disposition: 0 (c) There have not been anytransactions in the Shares by CBPS during the past 60 days and therefore there are not any transactions set forth in Schedule B. G. 2514 MSF (a) As of the close of business on February 15, 2012, 2514 MSF beneficially owned 18,819 Shares. Percentage: Approximately 0.2%. (b) 1. Sole power to vote or direct the vote: 18,819 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 18,819 4. Shared power to dispose or direct the disposition: 0 (c) Thetransactions in the Shares by 2514 MSF during the past 60 days are set forth in Schedule B and are incorporated herein by reference. H. Veteri (a) Veteri, (i) as the Corporate General Partner of each of SIP and SIPII, may be deemed the beneficial owner of the169,721 Shares owned by SIP and the 177,000 Shares owned by SIPII; and (ii) as the Trading Advisor of each of LSBK and CBPS, may be demed the beneficial owner of the 35,981 Shares owned by LSBK and the 55,972 shares owned by CBPS.Accordingly, Veteri may be deemed the beneficial owner of an aggregate of 438,674 Shares. Percentage: Approximately 3.1%. (b) 1. Sole power to vote or direct the vote: 438,674 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 438,674 4. Shared power to dispose or direct the disposition: 0 (c) Veteri has not entered into any transactions in the Shares during the past 60 days. There have not been any transactions in the Shares by SIP, SIPII or CBPS during the past 60 days and therefore there are not any transactions set forth in Schedule B. I. Seidman (a) Seidman, (i) as the manager of SAL, may be deemed the beneficial owner of the 211,484 Shares owned by SAL, (ii) as the President of Veteri, the corporate general partner of each of SIP and SIPII, may be deemed the beneficial owner of the 169,721 Shares owned by SIP and the 177,000 Shares owned by SIPII,and (iii) as the sole officer of Veteri, the trading advisor of each of LSBK and CBPS, may be deemed the beneficial owner of the 35,981 Shares owned by LSBK and the 55,972 Shares owned by CBPS, and (iv) as the investment manager for each of Broad Park and 2514 MSF, may be deemed the beneficial owner of the 48,000 Shares owned by Broad Park and the 18,819 Shares owned by 2514 MSF.Accordingly, Seidman may be deemed the beneficial owner of an aggregate of 716,977 Shares.In the foregoing capacities, Seidman has sole and exclusive investment discretion and voting authority with respect to all such Shares. Percentage: Approximately 5%. (b) 1. Sole power to vote or direct the vote: 716,977 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 716,977 4. Shared power to dispose or direct the disposition: 0 (c) Seidman has not entered into any transactions in the Shares during the past 60 days.The transactions in the Shares during the past 60 days on behalf of SAL,LSBK and 2514 MSFare set forth on Schedule B and incorporated herein by reference. Each of the Reporting Persons, as a member of a “group” with the other Reporting Persons for purposes of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), may be deemed to beneficially own the Shares owned by the other Reporting Persons.The filing of this Schedule 13D shall not be deemed an admission that any of the Reporting Persons is, for purposes of Section 13(d) of the Exchange Act, the beneficial owner of any Shares he or it does not directly own.Each of the Reporting Persons specifically disclaims beneficial ownership of the Shares reported herein that he or it does not directly own. To the best of the Reporting Persons’ knowledge, none of the persons listed on Schedule A beneficially owns any securities of the Issuer. (d) No person other than the Reporting Persons is known to have the right to receive or the power to direct the receipt of dividends from, or proceeds from the sale of, the Shares. (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. On February 15, 2012, the Reporting Persons entered into a Joint Filing Agreement in which the Reporting Persons agreed to the joint filing on behalf of each of them of statements on Schedule 13D with respect to the securities of the Issuer to the extent required by applicable law.A copy of this agreement is attached as Exhibit 99.1 hereto and is incorporated herein by reference. Other than as described herein, there are no contracts, arrangements, understandings or relationships among the Reporting Persons, or between the Reporting Persons and any other person, with respect to any securities of the Issuer. Item 7. Material to be Filed as Exhibits. Joint Filing Agreement, dated February 15, 2011, by and among SAL, SIP, SIPII, LSBK, Broad Park, CBPS, 2514 MSF, Veteri and Seidman. Signature Page to Franklin Financial Corporation Schedule 13D SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:February 15, 2012 SEIDMAN AND ASSOCIATES, L.L.C. By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Manager SEIDMAN INVESTMENT PARTNERSHIP, L.P. By: Veteri Place Corporation, its General Partner By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President SEIDMAN INVESTMENT PARTNERSHIP II, L.P. By: Veteri Place Corporation, its General Partner By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President LSBK06-08, L.L.C By: Veteri Place Corporation, its Trading Advisor By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President BROAD PARK INVESTORS, L.L.C. By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Investment Manager CBPS, L.L.C. By: Veteri Place Corporation, its Trading Advisor By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President 2514 MULTI-STRATEGY FUND, L.P. By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Investment Manager VETERI PLACE CORPORATION By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President /ss/ Lawrence B. Seidman LAWRENCE B. SEIDMAN CUSIP No. 35353C102 SCHEDULE A Name Principal Business/Occupation Principal Business Address Citizenship Michael Mandelbaum Private Investor and Businessman 80 Main Street, Suite 510, West Orange, New Jersey 07052
